                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

R.G., a Minor Child,                            §
by and through Teresa Reed, as Next Friend      §
                                                §
                                                §
v.                                              §                 1:18-CV-330-SH
                                                §
FCA US LLC,                                     §
                                                §
                 Defendant.                     §

                                             ORDER

     Before the Court is an Advisory to the Court Regarding Unsealing the Order Approving Minor

Settlement. (Dkt. No. 26). All parties and the Guardian Ad Litem for the minor plaintiff ask the

Court to unseal the Order Approving Minor Settlement and Agreed Final Judgment. (Id. (citing

Order, Dkt. No. 23)).

     Accordingly, IT IS ORDERED that the Clerk of Court shall UNSEAL the Order Approving

Minor Settlement and Agreed Final Judgment (Dkt. No. 23). All other sealed filings in this case

remain sealed.

     SIGNED on October 3, 2019.



                                           ___________________________________
                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE
